COWART, Judge.
This is an appeal from an order holding that “Nancy Kelley Wittenberg, Secretary of the Department of Professional Regulation” was the proper party plaintiff in an action in which appellant was enjoined from doing acts constituting the practice of dentistry.
The authority for bringing this action is section 455.227(3), Florida Statutes, which provides in part that “the department [the Department of Professional Regulation created by section 20.30, Fla.Stat. (1979)] may file a proceeding in the name of the state seeking issuance of an injunction ....”
Section 20.05, Florida Statutes (1979), provides that each head of a department of the executive branch of state government shall execute the powers, duties and functions vested in that department. This general statement of the authority of a department head to exercise the authority of a governmental agency authorizes neither the disregard of the clear language of the above statute that such action be brought in the name of the state nor the bringing of a legal action in the personal name of the department head.
Appellee is one individual being and is not the State of Florida, a sovereign body politic, and entity embodying the organized government and people of the state in their collective capacity. The phrase “Secretary of the Florida Department of Professional Regulation,” is but descriptio personae of the individual Nancy Kelley Wittenberg and she, as an individual, has no right of action against the appellant. See Thomas v. Martin, 129 So. 602, 100 Fla. 146 (1930).
The order denying dismissal of the petition is reversed, the injunction is dissolved and the petition dismissed.
COBB and SHARP, JJ., concur.